
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1314
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 630 Northeast Killingsworth Avenue in
		  Portland, Oregon, as the Dr. Martin Luther King, Jr. Post
		  Office.
	
	
		1.Dr. Martin Luther King, Jr. Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 630 Northeast Killingsworth Avenue in Portland, Oregon,
			 shall be known and designated as the Dr. Martin Luther King, Jr. Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Dr. Martin
			 Luther King, Jr. Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
